Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce Wayne Koenig appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint because he failed to exhaust administrative remedies as required under 42 U.S.C. § 1997(e) (2006), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koenig v. Maryland, No. 1:12-cv-01087-JFM, 2013 WL 4026909 (D.Md. Aug. 6, 2013; Oct. 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.